Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended September 1, 2007 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission File Number 1-8546 SYMS CORP (Exact Name of Registrant as Specified in Its Charter) NEW JERSEY 22-2465228 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) Syms Way, Secaucus, New Jersey (Address of Principal Executive Offices) (Zip Code) (201) 902-9600 (Registrants Telephone Number, Including Area Code) Not applicable (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No c Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filed in Rule 12b-2 of the Exchange Act. (Check One): Large Accelerated Filer cAccelerated Filer þ Non-Accelerated Filer c Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes c No þ At September 25, 2007 the latest practicable date, there were 14,681,179 shares outstanding of Common Stock, par value $0.05 per share. SYMS CORP AND SUBSIDIARIES INDEX PAGE NO. PART I. Financial Information Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of September 1, 2007, March 3, 2007 and August 26, 2006 1 Condensed Consolidated Statements of Operations for the 13 Weeks and 26 Weeks Ended September 1, 2007 and August 26, 2006 2 Condensed Consolidated Statements of Cash Flows for the 26 Weeks Ended September 1, 2007 and August 26, 2006 3 Notes to Condensed Consolidated Financial Statements 4-7 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 7-11 Item 3. Quantitative and Qualitative Disclosures about Market Risk 11 Item 4. Controls and Procedures 11 PART II. Other Information 11-13 Item 1. Legal Proceedings Item 1a. Risk Factors Item 2. Unregistered Sale of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits SIGNATURES 14 SYMS CORP AND SUBSIDIARIES Condensed Consolidated Balance Sheets (In thousands except per share amounts) September 1, March 3, August 26, (Unaudited) (NOTE) (Unaudited) ASSETS Current Assets Cash and cash equivalents $ 17,475 $ 27,912 $ 37,543 Receivables 2,007 1,726 2,323 Merchandise inventories - Net 65,766 63,809 68,846 Deferred income taxes 3,092 3,092 6,325 Assets held for sale 5,576 1,780 - Prepaid expenses and other current assets 4,267 5,054 3,559 TOTAL CURRENT ASSETS 98,183 103,373 118,596 PROPERTY AND EQUIPMENT - Net 99,141 104,323 105,784 DEFERRED INCOME TAXES 12,557 12,557 5,511 OTHER ASSETS 20,454 19,306 19,083 TOTAL ASSETS $ 230,335 $ 239,559 $ 248,974 LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ 29,839 $ 21,678 $ 30,150 Accrued expenses 3,045 10,141 8,119 Accrued insurance 132 165 273 Obligations to customers 3,991 3,958 3,614 TOTAL CURRENT LIABILITIES 37,007 35,942 42,156 OTHER LONG TERM LIABILITIES 1,363 1,548 1,740 COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY Preferred stock, par value $100 per share. Authorized 1,000 shares; none outstanding - - - Common stock, par value $0.05 per share. Authorized 30,000 shares; 14,681 shares outstanding (net of 3,987 treasury shares) on September 1, 2007; 14,701 shares outstanding as of March 3, 2007 (net of 3,968 treasury shares) and 14,404 shares outstanding (net of 3,879 treasury shares) on August 26, 2006 789 789 770 Additional paid-in capital 19,264 19,264 16,810 Treasury stock (41,669 ) (41,383 ) (39,625 ) Retained earnings 213,581 223,399 227,123 TOTAL SHAREHOLDERS' EQUITY 191,965 202,069 205,078 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 230,335 $ 239,559 $ 248,974 NOTE: The balance sheet at March 3, 2007 has been derived from the audited financial statements at that date but does not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. See Notes to Condensed Consolidated Financial Statements 1 SYMS CORP AND SUBSIDIARIES Condensed Consolidated Statements of Operations (In thousands, except per share amounts) 13 Weeks Ended 26 Weeks Ended September 1, August 26, September 1, August 26, 2007 2006 2007 2006 (Unaudited) (Unaudited) Net sales $ 61,384 $ 62,683 $ 128,531 $ 128,876 Cost of goods sold 38,854 39,498 77,711 77,980 Gross profit 22,530 23,185 50,820 50,896 Expenses: Selling, general and administrative 17,850 18,449 36,186 37,139 Advertising 781 1,084 3,595 4,135 Occupancy 4,529 4,653 8,725 9,109 Depreciation and amortization 1,805 2,022 3,784 4,238 Gain on sale of real estate - - - (10,424 ) Asset impairment charge 745 - 745 - Net income (loss) from operations (3,180 ) (3,023 ) (2,215 ) 6,699 Other income (151 ) (7 ) (166 ) (167 ) Interest income (278 ) (547 ) (638 ) (991 ) Net income (loss) before income taxes (2,751 ) (2,469 ) (1,411 ) 7,857 Provision (benefit) for income taxes (1,329 ) (1,096 ) (663 ) 3,492 Net income (loss) $ (1,422 ) $ (1,373 ) $ (748 ) $ 4,365 Net income (loss) per share-basic $ (0.10 ) $ (0.09 ) $ (0.05 ) $ 0.30 Weighted average shares outstanding-basic 14,696 14,495 14,698 14,710 Net income (loss) per share-diluted $ (0.10 ) $ (0.09 ) $ (0.05 ) $ 0.29 Weighted average shares outstanding- diluted 14,696 14,495 14,698 15,085 See Notes to Condensed Consolidated Financial Statements 2 SYMS CORP AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (In thousands) 26 Weeks Ended September 1, August 26, 2007 2006 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ (748 ) $ 4,365 Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization 3,784 4,238 Asset impairment charge 745 - Gain on disposal of assets 10 (10,432 ) (Increase) decrease in operating assets: Receivables (281 ) 255 Merchandise inventories (1,957 ) (11,377 ) Prepaid expenses and other current assets 787 2,497 Other assets (1,163 ) (1,061 ) Increase (decrease) of operating liabilities: Accounts payable 8,161 15,234 Accrued expenses (7,379 ) 448 Obligations to customers 33 (11 ) Other long term liabilities (185 ) 220 Net cash provided by operating activities 1,807 4,376 CASH FLOWS FROM INVESTING ACTIVITIES: Expenditures for property and equipment (3,155 ) (3,273 ) Proceeds from sale of assets 17 16,254 Net cash provided by (used in) investing activities (3,138 ) 12,981 CASH FLOWS FROM FINANCING ACTIVITIES: Payment of dividends (8,820 ) - Exercise of options - 155 Stock repurchase (286 ) (9,976 ) Net cash used in financing activities (9,106 ) (9,821 ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (10,437 ) 7,536 CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 27,912 30,007 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 17,475 $ 37,543 SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid during the period for: Interest $ 92 $ 106 Income taxes paid (net of refunds) $ 2,260 $ 2,367 See Notes to Condensed Consolidated Financial Statements 3 SYMS CORP AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements 13 and 26 Weeks Ended September 1, 2007 and August 26, 2006 (Unaudited) Note 1 - The Company Syms Corp (the Company) operates a chain of 33 off-price retail clothing stores located throughout the United States in Northeastern and Middle Atlantic regions and in the Midwest, Southeast and Southwest. Each Syms store offers a broad range of first quality, in season merchandise bearing nationally recognized designer or brand-name labels for men, women and children. Note 2 - Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the 13-week and 26- week periods ended September 1, 2007 are not necessarily indicative of the results that may be expected for the entire fiscal year ending March 1, 2008. For further information, refer to the consolidated financial statements and footnotes thereto included in the Companys annual report on Form 10-K for the fiscal year ended March 3, 2007. Note 3 - Accounting Period The Companys fiscal year ends the Saturday nearest to the end of February. The fiscal year ending March 1, 2008 will be comprised of 52 weeks. The fiscal year ended March 3, 2007 was comprised of 53 weeks. Note 4 - Merchandise Inventories Merchandise inventories are stated at the lower of cost (first in, first out) or market, as determined by the retail inventory method. Note 5 - Bank Credit Facilities The Company has a revolving credit agreement with a bank for a line of credit not to exceed $30,000,000 through May 1, 2008. The agreement contains financial covenants, with respect to consolidated tangible net worth, as defined as working capital and maximum capital requirements, including dividends (defined to include cash repurchases of capital stock), as well as other financial ratios. The Company is in compliance with all covenants as of September 1, 2007.
